Citation Nr: 0613124	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  04-06 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for asbestosis. 

2.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD


J. L. Prichard, Counsel

INTRODUCTION

The veteran had active service from June 1943 to April 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Boston, 
Massachusetts, regional office (RO) of the Department of 
Veterans Affairs (VA).  

As noted by the representative in his April 2006 presentation 
to the Board, the veteran raised the issues of entitlement to 
service connection for diabetes secondary to PTSD, and 
entitlement to a total rating based on individual 
unemployability due to service connected disabilities in a 
February 2005 letter.  These issues have not been addressed 
by the RO.  As they are not inextricably intertwined with the 
issues currently on appeal, they are referred to the RO for 
consideration. 

In May 2006, the Board granted the veteran's motion to 
advance this case on its docket.

The veteran requested a hearing before the Board in his 
February 2004 substantive appeal.  A hearing was scheduled 
for April 2004, but a March 2004 statement from the 
representative requested that the hearing be cancelled.  The 
veteran has not requested another hearing. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the 10 percent initial evaluation 
assigned for his asbestosis is insufficient to reflect the 
impairment caused by this disability.

The veteran's disability is evaluated under the provisions of 
38 C.F.R. § 4.97, Diagnostic Code 6833 for asbestosis.  

Under 38 C.F.R. § 4.97, Diagnostic Code 6833, a 10 percent 
disability rating is warranted for asbestosis for Forced 
Vital Capacity (FVC) in 1 second of 75 to 80 percent 
predicted, or Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 
percent predicted.  A 30 percent rating is warranted for FVC 
of 65 to 74 percent, or a DLCO (SB) of 56 to 65 percent 
predicted.  A 60 percent evaluation requires either FVC of 50 
to 64 percent predicted, DLCO (SB) of 40 to 55 percent 
predicted, or maximum exercise capacity of 15 to 20 ml/kg/min 
oxygen consumption with cardiorespiratory limitation.  A 100 
percent evaluation requires either demonstrated evidence of 
an FVC of less than 50 percent of predicted value, DLCO (SB) 
of less than 40 percent of predicted, or maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption with 
cardiac or respiratory limitation, or cor pulmonale (right 
heart failure) or pulmonary hypertension, or requires 
outpatient oxygen therapy.  

The evidence shows that the veteran underwent private 
pulmonary function testing in April 2003.  However, the 
veteran's maximum exercise capacity was not reported.  The 
veteran underwent a VA pulmonary examination in September 
2003, but this examination relied in part on the findings of 
the April 2003 testing, and additional testing was not 
conducted.  The claims folder does not contain reports of 
pulmonary function testing since April 2003.  

The veteran reported, however, in his February 2004, 
substantive appeal that he underwent pulmonary testing by Dr. 
Kaplan at the Whidden Memorial Hospital every three to six 
months.  The claims folder does not contain records from 
these sources for the period since October 2003.

A current pulmonary examination is needed to obtain findings 
that correspond to all the rating criteria.  

The record shows that entitlement to service connection for 
PTSD was granted in a July 2004 rating decision.  A 30 
percent evaluation was assigned for this disability.  

In a statement received in February 2005, the veteran 
described the symptoms attributable to his PTSD, and 
expressed a belief that these symptoms rendered him 
completely disabled.  

In the April 2006 presentation to the Board, the veteran's 
representative noted that the February 2005 statement 
constituted a timely notice of disagreement, and requested 
that the veteran be provided with a statement of the case for 
the issue of entitlement to an increased evaluation for PTSD.  
Therefore, this issue must be remanded to the RO for the 
issuance of a statement of the case.  38 U.S.C.A. § 7105; see 
Buckley v. West, 12 Vet. App. 76 (1998); Manlincon v. West, 
12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain all 
records of the veteran's treatment for 
pulmonary disability from Donald M. 
Kaplan, M.D., and the Cambridge Health 
Alliance-Whidden Memorial Hospital since 
October 2003.

2.  Then afford the veteran a VA pulmonary 
examination for his service connected 
asbestosis.  The claims folder should be 
made available to the examiner for use in 
the evaluation of the veteran.  All 
indicated tests and studies should be 
conducted, including pulmonary function 
testing.  FVC, DLCO(SB), and maximum 
exercise capacity in terms of oxygen 
consumption must be reported.

These findings are needed to rate the 
disability in accordance with the 
criteria contained in VA's Schedule for 
Rating Disabilities, 38 C.F.R. § 4.97 
(2005).

3.  After the development requested above 
has been completed to the extent 
possible, re-adjudicate the claim.  If it 
is not fully granted issue a supplemental 
statement of the case.

4.  Provide the veteran and his 
representative a statement of the case 
for the issue of entitlement to an 
initial evaluation in excess of 30 
percent for PTSD.  The Board will 
further consider this issue only if the 
veteran submits a legally sufficient 
substantive appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

